Eberhardt, Presiding Judge.
1. The questions presented by enumerations of error 2 and 3 are raised for the first time on appeal and are not considered.
2.Ga. L. 1968, pp. 448, 452 (Code Ann. § 68-1625.1) does not provide that a motorist who refuses to submit to a chemical test of his blood or breath for the purpose of determining the alcoholic content of his blood is to be physically compelled to submit to a breath test notwithstanding his refusal. It does provide that upon refusal to submit to a blood or breath test, the motorist’s license may be suspended for six months. Accordingly there is no merit in the contention that a breath test is mandatory and that since appellant was not compelled to take the test his driver’s license could not be suspended because of his refusal to submit to the test.

Judgment affirmed.


Pannell and Stolz, JJ, concur.